UN|TED STATES DlSTR|CT COURT

MlDDLE DlSTR|CT OF LOU|S|ANA

GULF ENG|NEER|NG COMPANY, LLC. ClV|L ACT|ON

VERSUS 15-441-SDD-EWD

THE DOW CHEM|CAL CO|V|PANY
RUL|NG

This matter is before the Court on the Moti'on for Judgment as a Maiter of Law
under Federai Ruie of C."vii Procedure 50(.!))1 filed by the Defendant, The Dow Chemical
Company ("Dow"). Piaintiff, Gu|f Engineering Company, LLC. ("Guif”), has filed an
O,oposition2 to this motionl to which Dow filed a Repiy.3 For the following reasons, Dow’s
motion shall be denied.
|. BACKGROUND

This case required a jury’s determination whether Dow breached the Agreements
for Services it entered into with Gulf, particularly with respect to the issue of whether either
party had the ability to terminate the Agreement for any reason, but only upon written
notice at least 90 days prior to the intended termination date. Dow moved for summary
judgment on Gulf's claims, but the Court denied Dow’s motionl finding that an issue of
fact remained regarding Gu|f’s ostensible engagement in pre-authorized work at the time

it was allegedly evicted from Dow's premise'.-‘,."l This matter proceeded to a jury trial

 

1 Rec. Doc. No. 153.
2 Rec. Doc. No. 161.
3 Rec. Doc. No. 167.
4 Rec. Doc. No. 84.
Document Number: 51136
Page l of 11

beginning on September 9, 20‘!8.5 Several of Plaintiff’s other contractual claims were
dismissed by the Court during the course of tria|,6 and the Court granted summary
judgment in favor of Dow on its counterclaim7 The Court bifurcated the trial and asked
the jury to decide, in two separate deliberationsl whether Dow breached the Agreement
for Services, and if so, what lost profits Gulf proved to a reasonable certainty for the
breach. The jury returned a verdict in favor of Gulf, finding that Dow breached the
Agreement for Services and caused Gulf to sustain lost profits in the amount of
$138,758.00.3

Pursuant to Rule 50(b) of the Federal Rules of Civil Procedure, Dow now renews
its Rule 50(a) motion, which was raised appropriately before the matter was submitted to
the jury. Dow contends that no admissible evidence was offered at trial upon which a
reasonable jury could have concluded that Dow breached the Agreement for Services or
that Dow caused the lost profits assessed Guif opposes this motionl arguing that the
trial evidence supported reasonable inferences that Dow breached the Agreement for
Servicesl and the evidence justified the award of damages
||. RULE 50(b) MOT|ON FOR JUDGMENT AS A |ll|ATTER OF LAW

A Rule 50(b) motion forjudgment as a matter of law “in an action tried by a juryl is
a challenge to the legal suchiency of the evidence supporting the jury`s verdict."9 Such

a motion may be granted only if the trial court finds that “there is no legally sufficient basis

 

5 Rec. Doc. No. 134.
6 Rec. Doc. No. 138.
7 Rec. Doc. No_ 146_
3 Rec. Doc. No. 140.
9 Flowers v. Southem Regi'onai Physi'cian Servi`oes, inc.. 247 F.3cl 229, 235 (5th Cir. 2001) (quoting Foro'
v. Cimanon ins. Co., 230 F.3d 828. 830 (5th Cir. 2000]).
Document Number: 51136
Page 2 of 11

for a reasonable jury to have found for that party with respect to that issue.“i° ln
conducting its analysis of a Rule 50(b) motion, the court "consider[s] all of the evidence,
drawing all reasonable inferences and resolving all credibility determinations in the light
most favorable to the non-moving party."11 Considering that all reasonable inferences
and credibility determinations must be resolved in favor of the non-moving party,
“judgment as a matter of law should not be granted unless the facts and inferences point
so strongly and overwhelmingly in the movant's favor that reasonable jurors could not
reach a contrary conclusion."”-` The Fifth Circuit instructs that "[c]ourts should be wary of
upsetting jury verdicts, and should do so only when there is not a legally-sufficient
evidentiary basis for the jury‘s verdict.”13
il|. ARGUMENTS

Based on applicable law and the Court's jury instructions to establish a breach of
contract by Dow, Dow contends Gulf was required to prove by a preponderance of the
evidence that Dow authorized Gulf to perform work pursuant to the terms of the
Agreement during the notice period and that Dow prevented Gulf from completing the
authorized work. Dow contends there was no evidence presented at trial establishing
any previously authorized work at the time the separation notice was given on September
15, 2014 that could not have been completed by Gulf. Dow maintains that Gu|f did "not

produce a single witness or document that even inferred Dow prevented Gulf from

 

1° id. (quoting Ford, 230 F.3d at 830 (intemal quotations omitted))(quoting Foreman v. Babcock & Vl/i!cox
Co., 117 F.3d 800, 804 (5tl'i Cir. 1997}}.
11 id (quoting Bmwn v. Bryan County, OK, 219 F.3d 450, 456 (5th Cir. 2000)).
12 id (quoting Omni'tech ini“i‘, lnc. v. Ciorox Co., 11 F.3d 1316, 1322 (Sth Cir_ 1994)).
13 in re Actos (Piogii'tazcne) Products liability i_iti'gai‘ion, 2014 WL 4364332, *3 (W.D. La. Sept, 2l 2014)
(citing Roman v. Westem Manufactun'ng, 691 F.3d 686, 692 {5th Cir. 2012)),
Document Number: 51136
Page 3 of 11

completing previously authorized work."14 Further, Dow argues that any circumstantial
evidence viewed in the light most favorable to Gulf only established that any previously
authorized work would have been completed by the week of September 15, 2014.

Dow directs the Court to Gulf owner Vint Massimini’s (“Massimini”) testimony
acknowledging that the Agreement does not contain a provision requiring Dow give Gulf
any work at any point1 including during the 90-day notice period15 Dow also notes that
Massimini testified that he had no knowledge of any pre-authorized work for Dow on
September 15, 2014;16 Massimini also had no knowledge or documentation of cancelled
work or evidence showing that Dow prevented Gulf from completing any assignments17
Massimini also acknowledged that Gulf alone made the decision to terminate its
employees the day after Dow issued the notice of termination although 90 days remained
on the contract.18 Dow cites the testimony of Dow employees A|lison Kuhn (“Kuhn") and
Teriy Mackie (“ivlackie”), both of whom testified that Gulf was not prevented by Dow from
completing any pre-authorized work.19

Dow also maintains no evidence was presented at trial to establish Gulfs
allegation that Kuhn ordered Gulf to evacuate the property by the Friday of the week of
September 15, 2014. Kuhn denied this allegation20 The only purported evidence that
Kuhn ordered Gulf off the property was the testimony of Massimini; however, Dow notes

that the Court allowed this testimony as impeachment testimony of Mackie rather than

 

14 Rec. Doc. No. 153-1 at 3.
15 Rec. Doc. No. 153-4 at 14_
16 Rec_ DOC. No. 153-5 at 64.
17 Rec. Doc. No. 153-4 at 21-22.
18 Rec. Doc. No. 153-3 at 194.
19 ld. at 11 (Kuhn); Rec. Doc. No. 153-2 at 232 (Mackie].
20 ld. at 7.
Document Number: 51136
Page 4 of ll

evidence that the statement was actually made by Kuhn.21 Further, Massimini admitted
that he did not hear this statement directly from Kuhn; ratherl Massimini testified that
Mackie told him that Kuhn wanted Gulf out by that Friday.i!2

Dow also contends that, even if Gulf had been evicted on Friday, September 19,
2014l the evidence at trial still failed to establish that Dow prevented Gulf from performing
any pre-authorized work. Massimini acknowledged that Gulf could not perform work not
authorized by Dow,Z3 and both Mackie and Chad Naquin ("Naquin") testified that Gulf
could not perform work without written preauthorization from Dow.24 Dow contends the
testimony of Mackie and Naquin confirms that work was only authorized in writing on a
day-to-day or week-by-week basis. Thusl Dow argues:

Vint Massimini‘s testimony that Dow was authorizing Gulf to perform work on an

ongoing basis is consistent with this procedure, as the ongoing authorizations were

reduced to writing for each assignmentl Accordinglyl the trial evidence

unambiguously proves work was authorized, in writing, on a daily basis or, at mostl

a week-by-week basis.215
Dow maintains that Guif's "expectation" of a reasonable transition time during the 90-day
period is not evidence of previously authorized work.

With respect to Kuhn's testimony that Gulf actually had work that had already been
assigned to it that was incomplete when it |eft, Dow argues this testimony is not evidence
that Gulf had authorized work beyond September 15l 2014. No other witness testified to

such a fact nor was any documentation presented to establish this fact; thus, Gulf‘s

interpretation of Kuhn’s testimony as Gulf being authorized to continue to perform work

 

21 id. at 1?5.
22 Rec. Doc. No. 153-4 at 23.
23 id. at 15.
24 Rec. Doc. No. 153-2 at 228-29 {Mackie); Rec_ Doc. No. 153-3 at 19 (Naquin).
25 Rec. Doc. No. 153-1 at14.
Document Nurnber: 51136
Page 5 of 11

for the entire 90-day period is not supported by any evidence at trial. Further, Dow notes
that Mackie was the only witness asked about work extending beyond the week of
September 15, 2014, and he testified that he did not recall if there were any work orders
that extended beyond that week.26

Based on the evidence presented at trial, Dow maintains that Gulf failed to prove
by any testimony or documentary evidence that Gulf was authorized to work beyond
September 15, 2014. Thus, Gulf failed to prove that Dow breached the Agreement.

Finally, Dow contends thejury's award of lost profits in the amount of $1 38,758.00
was unreasonable because Gulf failed to establish it had authorized work for the entire
90-day period, and P|aintiff"s expert Michelle Avery presented a five-year average from
the Dow contracts and extrapolated it to the 90-day term of the iiigreementI rather than
providing an opinion based on the actual work that was authorized or an average net
profit from the preceding fiscal quarter27

Gulf opposes Dow’s motion and maintains that the evidence presented at trial
supports a reasonable inference that Gulf was engaged in preauthorized work at the time
of the termination Gulf points to Kuhn’s testimony that Gulf had been assigned work that
was incomplete at the time Gulf left,23 and Gulf also points to Kuhn’s testimony that she
understood that Gulf would remain working at Dow’s facility during the 90-day period “in

some capacity.”29 Furtherl Dow’s Maintenance Leader Chad Naquin testified that he

 

25 Rec. Doc. No. 153-2 at 231.
27 Rec. Doc. No. 153-1 at 19 (citing Rec. Doc. No. 153-5 at 47-48)_
23 Rec. Doc. No. 153-3 at 8.
29 fd. at 6, lines 15-1?_
Document Number: 51136
Page 6 of 11

anticipated Gulf would continue to work through the facility’s next turnaroundl in
September of October 2014, which would have occurred during the 90-day period.3°

Gulf also refers to the trial testimony of James li"».latkinsl Dow’s Contractor
Operations Leaderl that it was his understanding that the contract between Gulf and Dow
could only be terminated at the end of the 90-day period: l‘l am not an expert of the law,
but my understanding is the termination of the contract will take place in 90 days.”31 Dow’s
Contract Administrator, Jeff Normington (“Normington"), testified that Dow continued to
work by using Gu|f’s employees after Gulf’s management was removed32 Gulf also
contends Troy Barbier (“Barbier"), Dow’s Sourcing Managerl understood the termination
provision to work in each paity's favor, i.e., if Dow could obligate Gulf to continue providing
services during the 90-day periodl then Gulf could obligate Dow to continue authorizing
work until the end of the 90-day period33

Thus, based on the testimony presented by both Gulf and Dow employees, Gulf
contends the jury could reasonably infer from the evidence at trial that the authorized
work would have continued to be given to Gulf by Dow throughout the 90-day period Gulf
also maintains that evidence was presented at trial to support a reasonable inference that
Dow prevented Gulf from completing its authorized work prior to the 90-day period Gqu
contends Barbier admitted that Dow was preparing a backup plan to replace Gulf in

August 2014, weeks before Dow sent the termination letter on September 15, 2014.3'4

 

30 id. at 21.
31 id. at 71, lines 23-24.
32 lot at 52-54.
33 Rec. Doc. No. 161 at 3 (citing Rec. Doc. No. 153-3 at 115-116).
34 Rec. Doc. No. 153-3 at 102_
Document Number: 51136
Page 7 of ll

Barbier admitted its transition timeline was becoming "crunched” prior to the turnaround35
Gulf contends Barbier also testified regarding internal Dow emails wherein it is indicated
that Dow hoped to resolve the Gulf "distraction" before the turnaround.33 Gulf notes that
Barbier was unable to explain an email in which Kuhn asked for a replacement contractor
for Gulf "LAST MON`i'H."37

Gulf also argues that the trial evidence demonstrated thatl once the 90-day
termination letter was issued to Gulf. Normington testified that Kuhn immediately met with
Gulf’s nested employees at the Dow facility, without the knowledge or presence of Gulf’s
principalsl and before any Gulf representatives had an opportunity to attend the meeting
or discuss the termination with its own employees.33 Gulf maintains that,

[g]iven the difficulty in replacing inspection personnel for Dow and Turnerl

to which Dow has admittedl given the sudden acceleration of Dow’s

decision to replace Gulf, and given the surreptitious nature of Kuhn’s

meeting with Gulf`s employees without Gulf management's knowledge, a

reasonable inference can be drawn that Gulf did not leave of its own accord,

and that Dow ordered the premature departure of Gulf.39

Gulf also contends that reasonable minds could conclude that Gulf sustained lost

profits commensurate with the amount awarded based on the testimony of Gulf’s expert
accountant, Michei|e Avery, that she estimated lost profits during the period based on a
per diem loss.

lV. ANALYSIS

Based on the evidence presented at trial, the Court finds that Dow’s motion should

 

35 id. at 104l line 20.
33 id. at 106, line 6.
37 ld. at 109-110.
33 id. at 48-52.
33 Rec. Doc. No. 161 at 6.
Document Number: 51136
Page 8 of 11

be denied Although the Court agrees that Plaintiff’s evidence in this case was weak, for
purposes of this Rule 50(b) motionl the Court must construe all credibility determinations
in the light most favorable to Gulf. When the Court considers all the evidence and
resolves all inferences and credibility determinations in favor of Gulf. the Court concludes
that the facts and inferences on liability do not point so strongly and overwhelmingly in
Dow's favor such that reasonable jurors could not have reached a contrary conclusion

The Court finds that the jury was presented with testimony from which it could
reasonably infer and conclude that Dow breached the Agreement with Gulf. As set forth
above, Kuhn testified that Dow had assigned Gulf work that was left incompletel and there
was an expectation that Gulf wouid remain working at Dow's facility during the 90-day
period, in some capacity Dow claims Kuhn’s testimony is not evidence that Gulf had
authorized work beyond September 15, 2014; however, Kuhn did not qualify her
statement to this narrow time frame. The jury was free to draw the inference from Kuhn’s
testimony, and the Court finds that it was not an unreasonable inference1 that there would
be authorized work for Gulf during the 90-day period.

While Massimini acknowledged that Gulf made the decision to terminate its
employees the day after Dow provided termination notice. Gulf also presented testimony
sufhcient to support a reasonable inference that Dow had been planning to replace Gulf
for several weeks prior to the termination notice. Dow management employees also
admitted to meeting with Gulf’s employees regarding the turnaround without the
knowledge or presence of Gulf’s principals and ostensibly before any Gulf representatives
had an opportunity to attend the meeting or discuss the termination with its own

employeesl

Document Number: 51136
Psge 9 of 11

The Court agrees that counsel for Gulf has mischaracterized and misinterpreted
some of the testimony he claims supports the jury‘s verdict in this case. Specifica|ly,
Gulf’s arguments do not accurately reflect the portions of Barbier’s testimony cited by
Gulf;40 further, Barbier is not a lawyer, and his "understanding" of purported reciprocal
obligations in the contract is not evidence of same.

Nevertheless sufficient evidence was presented at trial to support the inferences
drawn by the jury such that Dow has not carried its heavy burden on this motion The
instant case turned in large part on the credibility of witnesses The Court cannot
substitute its own or Dow's reasonable factual inferences for the jury‘s reasonable factual
inferences even if the Court considers its own more reasonabie.‘" |ndeed, it is the
function of the jury as the traditional finder of facts and not the Courtl to weigh conflicting
evidence and inferences and determine the credibility of witnesses42

Furtherl regarding the estimation of lost profits explained by Miche|le Avery, the
jury was instructed that they were not required to accept her opinion and could decide
whether to accept or reject such testimony.43 Dow cross-examined Aveiy extensively on
how she reached her calculations and Dow argued its position to the jury in closing."4

Clearly, the jury accepted Avery’s testimony and, based on all the testimony and evidence

 

43 Gulf claims Barbier "admitted that under the Agreement for Services either party could obligate
the other to maintain the working relationship during the 90-day lno cause’ termination period" (emphasis
in on'ginal). This does not accurately reflect Barbiers testimony. lt is likewise disingenuous to argue that
Barbier "conceded that the provision provided the same rights in reverse, i.e.l that Gulf could obligate Dow
to continue authorizing work until the end of the 90-day provision." Further, this argument runs contrary to
the prior ruling of this Court in Rec. Doc. No, 84‘

41 Redding v. Hiiti Cor;o.` 1995 WL 144611 at *4 (E.D. La. Mar. 30, 1995)(citing Rideau v. Parkem indus
Services, inc.. 917 F.2d 892` 897 (5th Cir.1990).

43 id. (citing Boeing v. Shipman, 411 F.2d 365, 374-75 (5th Cir.1969) (en banc )).

43 Fifth Circuit Pattern Jury instructions (Civil Cases), § 3.5 Expert Witnesses.

44 Rec. Doc. No. 153-5 at 121-129.

Document Number: 51136

Page 10 of 11

submitted at trial, reached the award of damages for lost profits in the amount of
$138,758.00. The Court finds that such an award is not unreasonable in light of all
evidence presented at trial.
V. CONCLUS|ON

For the reasons set forth above, Dow’s Motion for Judgment as a Matter of Law
under Federal Rule of Civii‘ Procedure 50(b)45 is hereby DENlED. Judgment has
previously been entered in this case.‘*6

lT lS SO ORDERED.

Baton Rougel Louisiana thisg: 2 day of illipri|l 2019.

/cHiEi= iiqu HELLY D. pick
uNiTED sT s oisTRicT couRT
MiooLE DisTRicT oF LouisiANA

 

43 Rec. Doc. No. 153.
43 Rec. Doc. No. 146.

Document Number: 51136
Page 11 of 11

